Citation Nr: 1438550	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

McBrine, M., Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to March 1972, from October 1974 to October 1976, and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which found that new and material evidence had not been submitted sufficient to reopen a claim of entitlement to service connection for a back disability.  The Veteran initially requested a hearing in the claim, on his substantive appeal, but later withdrew that request.

The Board also points out that, in conjunction with a different claim the Veteran is pursuing that is not on appeal, numerous medical records have been associated with the Veteran's claims folder, subsequent to the last Supplemental Statement of the Case being issued in September 2009.  While the Board has considered whether remand or requesting a waiver would be appropriate in this situation, the Board has carefully reviewed this evidence, and the vast majority of the evidence of record deals exclusively with medical issues relating to the Veteran's other claim.  While the Veteran was noted to have ongoing low back pain in one submitted record, that record was dated December 2004, and appears to have been considered previously.  Thus, as the only evidence submitted subsequent to, and dated after, the last Supplemental Statement of the Case does not show treatment for any back disability, the Board finds it does not have to remand, or request a waiver, of this newly submitted evidence.


FINDINGS OF FACT

1.  In an unappealed June 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.

2.  The evidence associated with the claims folder subsequent to the RO's June 2004 rating decision, either by itself or considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied the Veteran's service connection claim for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2.  Since the June 2004 rating decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for a back disability.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

This is a virtual claim and the Veteran's entire virtual file has been reviewed in conjunction with this case.


VCAA

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  

In the case at hand, as to the claim on appeal, the record reflects that the RO provided the Veteran with the notice required under the VCAA by letters dated in January 2006, March 2006, December 2006, September 2008, and June 2013.  The Veteran was adequately advised of the bases for the previous denial of this claims, to determine what evidence would be new and material to reopen the claim as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision as to this new and material evidence claim.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim, and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).

In this case, the available record includes service treatment records, service personnel records, post-service VA medical treatment reports, private medical treatment reports, and the Veteran's own statements.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist.  As noted above, while there are new medical records associated with the Veteran's claims file, that have not been considered by the RO, these relate to a disability other than the current claimed back disability.  Thus the Board finds that the duty to assist the Veteran in obtaining service treatment records have been met.

The Board adds that VA examinations need not be provided for the Veteran's application to reopen his service-connection claim for a back disability.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) [holding that VA need not provide a medical examination or medical opinion until a claim is reopened]; Anderson v. Brown, 9 Vet. App. 542, 546 (1996) [holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach].  As discussed below, the Board finds that new and material evidence has not been received, and reopening the Veteran's claim for a back disability is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2012). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision [or lack of decision] as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim of entitlement to service connection for a back disability was last finally denied by a June 2004 RO decision.  The Veteran's claim was previously denied, not because there was no evidence of current disability.  At the time of that decision, service medical records showed that he sustained a back injury in September 1971 in service when he fell from a water truck.  He was treated for approximately a month following the injury.  X-rays of his back were negative at that time. There were no further complaints of back pain or treatment for a back condition in any of his treatment records until March 2001 when he told a VA Neurologist he had low back pain for 9 years, related to activity.  The Veteran was diagnosed with residuals of a compression fracture.  Thus, at the time of the last final denial, there was evidence of a back injury in service, and a current back disability, but no medical nexus evidence linking those two disabilities to service.

The Board points out that, since this June 2004 decision, there have been several RO decisions on this issue which the Board finds are not final, as the Veteran has continued to request an increase in his disability evaluation within one year of these rating decisions.  Thus, while the Veteran has had intervening rating decisions, the last final denial which the Veteran did not dispute within a year of the decision is the June 2004 decision, and therefore the Board must consider all evidence submitted since that date.

The newly submitted evidence since the June 2004 denial consists of medical records showing the Veteran's continued complaints of back pain, as well as treatment for a variety of other disabilities.  For instance, a December 2004 outpatient treatment record shows treatment for ongoing back pain.  A February 2005 report of VA outpatient treatment shows that the Veteran reported worsening back pain for two days after helping a friend move and carry heavy boxes.  The Veteran was diagnosed with low back pain.  A May 2007 outpatient treatment note primarily deals with other disabilities, but does note the Veteran's back pain, and states that this does not appear to limit the Veteran's functional ability to any significant extent.  X-rays from October 2008 showed slight anterior compression at T12 with about 10% loss of vertebral body height anteriorly and osteophyte formation.  No compression fracture of the lumbar vertebral bodies was found, but there was extensive degenerative disc disease at all levels.

After reviewing the record, and for the reasons set forth below, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a back disability has not been received.

The newly submitted evidence of record simply continues to show that the Veteran has a current diagnosis of a back disability, however, no medical evidence has been presented showing any diagnosis of a back disability within one year of the Veteran's discharge from service, nor has any new evidence been presented which links the Veteran's current back problems  to service, to include on the basis of aggravation.  Thus, the newly submitted evidence is not material.  This evidence, recent medical treatment records showing an ongoing diagnosis of a back disability, is essentially cumulative of information previously of record at the time of the most recent final denial.

While the Board does not dispute the Veteran's assertion that Veteran may well have felt back pain during an incident in service, this evidence is not relevant to the questions of whether the Veteran sustained a permanent back disability in service, or whether his current back disability is related to service.

The Board is aware that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   In light of the fact that the Veteran has not submitted any new medical evidence that demonstrates a potential relationship between his current back disability and his military service to include as based on aggravation, this low threshold is not met.  The Board accordingly finds that the evidence added to the file since June 2002, with respect to the Veteran's back disability, is either cumulative of evidence already considered by the RO in its last final denial, or is simply not material.  The evidence does not relate to unestablished facts necessary to substantiate the Veteran's claim.  Accordingly, in the absence of such evidence, the claim may not be reopened, and the benefits sought on appeal remain denied.



ORDER

The application to reopen a claim of entitlement to service connection for a back disability is denied.




____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


